Case: 1:19-cv-06676 Document #: 143 Filed: 02/06/20 Page 1 of 3 PageID #:19452

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

GRUMPY CAT LIMITED,
Case No.: 19-cv-6676

Judge Steven C. Seeger
Plaintiff,

Vv.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

me ee ee ae ee

Defendants.
PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT
LIMITED, hereby dismisses with prejudice all causes of action in the complaint against the following

Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No. Defendant

867 — Alcohol Odin

868 Alexander Hamilton
919 Christ Isabel

967 Eternal painting

1024 HengStore

1050 Iris Haggai

1054 Jesse Chrstopher

1074 juronghengshengxieyeyouxiangongs1
1131 Michaelia Washington
1138 Ms Art

1160 Oil Painting Art

1203. RongJi Li

1249 TianT

1324 YOUStores

The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is

appropriate.
Case: 1:19-cv-06676 Document #: 143 Filed: 02/06/20 Page 2 of 3 PagelD #:19452

Dated: February 6, 2020

Respectfully submitted,

By:

s/Michael A. Hierl

Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone

mhierl(@hsplegal.com

Attorneys for Plaintiff
Grumpy Cat Limited
Case: 1:19-cv-06676 Document #: 143 Filed: 02/06/20 Page 3 of 3 PagelD #:19452

CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of

Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on February 6, 2020.

s/Michael A. Hier]

 
